DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 04/06/2021, with respect to claims 1-5 have been fully considered and are persuasive.  The objection of claims 1-5 has been withdrawn. 
Applicant’s arguments, see page 4, filed 04/06/2021, with respect to claims 2-3 and 5 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 2-3 and 5 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0080263 A1, hereinafter “Park”) in view of ANAND et al. (US 2016/0301601 A1, hereinafter “ANAND”).

Regarding claim 1, Park discloses an information processing system [see Fig. 1, 4, 9, 10, para. 29, 49, 81-93; a software-defined network (SDN)-based network system], comprising: 
a controller [see Fig. 1, 2, 4, para. 29, 31-32, 49, 88-93; a controller 10] and 
a switch [see Fig. 1, 3, 4, para. 29, 36, 40, 49, 81-87; a switch 20], wherein: 
the switch [see Fig. 1, 3 switch 20, Fig. 4 SW1] is configured to transmit a predetermined message to all controllers to be connected [see Fig. 9 step S570, para. 86; the switch transmits a packet-in message to the controller; also see Fig. 10 step S610, para. 89; the controller receives a packet-in message from the switch],
wherein the predetermined message is transmitted when it is determined that there is no flow entry, in a flow table, for a packet from a terminal to be connected [see Fig. 9 step S530, para. 86; the packet-in message is transmitted when it is determined that no flow entry, in flow table 0, for a service request packet from UE 35 (see Fig. 9, step S510, para. 82)]; and 
the controller [see Fig. 1, 2, 4; controller 10] is configured to set a flow entry with a priority for discarding the packet in the flow table of the switch [see Fig. 10 step S625, para. 91; the controller transmits message-out (packet drop message) to the switch to drop the packet; also see Fig. 9 step S580, para. 86; the switch receives from the controller a packet-out message that carriers information used to send a packet; also see para. 41; a flow entry in the flow table includes actions and priority, wherein one of the actions is taken to drop the packet], 
wherein the flow entry with the priority is set for discarding the packet when it is determined that the predetermined message received from the switch does not satisfy a predetermined condition [see Fig. 10 steps S620, S625, para. 91; when it is determined a service that corresponds to the vLAN of the received packet is not present in the service table 192, the controller transmits message-out to the switch to drop the packet; also see para. 86; the switch receives from the controller a packet-out message that carriers information used to send a packet]; and
the controller sets the flow entry for transmitting the packet in the flow table of the switch [see Fig. 10 steps S660-S670, para. 92-93; the controller 10 sends a flow modification message to send the flow entry to the switch on the corresponding path; also see para. 86; switch SW1 receives a flow modification message and registers a flow entry carried by the flow modification message in the flow table] when the controller determines that the predetermined message received from the switch satisfies a predetermined condition [see Fig. 10 steps S620, para. 92; when the controller determines a service that corresponds to the vLAN of the received packet is present in the service table 192]. 
Although Park discloses the controller sets a flow entry with a priority for discarding the packet in the switch, wherein the flow entry with the priority is set for discarding the packet when it is determined that the predetermined message received from the switch does not satisfy a predetermined 
Park does not explicitly disclose the controller sets a flow entry with a “low” priority.
However, ANAND teaches a SDN controller sets a flow entry with a low priority [see Fig. 2-3, para. 10, 46; network controller 150 sets a flow entry with a low priority. Note that priority 0 is highest and priority n is lowest] for discarding a packet in a flow table of a switch [see Fig. 3, para. 10, 63; for dropping a packet in flow table 102 of network element 104 of a SDN system].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to the claimed invention to provide “a SDN controller sets a flow entry with a low priority for discarding a packet in a flow table of a switch”, as taught by ANAND, into the system Park so that it would analyze and improve performance of the SDN system [see ANAND, para. 12].

Regarding claim 2, Park discloses wherein: the predetermined condition is the predetermined message for the packet from the terminal that corresponds to a terminal authorized to connect [see Fig. 10 steps S620, para. 91-92; the predetermined condition is whether a service that corresponds to the vLAN of the received packet is present in the service table 192].

Regarding claim 3, Park discloses the controller is further configured to set a flow entry with a priority in the flow table of the switch for transmitting the packet to a network controlled by a software defined network (SDN) controller [see Fig. 10 steps S660-S670, para. 92-93; the controller 10 sends a flow modification message to send the flow entry to the switch on the corresponding path; also see para. 86; switch SW1 receives a flow modification message and registers a flow entry carried by the flow modification message in the flow table; also see para. 41; a flow entry in the flow table includes actions and priority, wherein one of the actions is taken to forward the packet], and
the flow entry with the priority is set for transmitting the packet when the predetermined message received from the switch satisfies a predetermined condition [see Fig. 10 steps S620, para. 92; when the controller determines a service that corresponds to the vLAN of the received packet is present in the service table 192, the controller 10 sends a flow modification message to send the flow entry to the switch on the corresponding path (see Fig. 10 steps S660-S670, para. 92-93)].
Although Park discloses the controller sets the flow entry with a priority for transmitting the packet in the flow table of the switch,
Park does not explicitly disclose the controller sets the flow entry with “normal” priority.
However, ANAND teaches a SDN controller sets a flow entry with a normal priority [see Fig. 2-3, para. 10, 46; network controller 150 sets a flow entry with a normal priority. Note that priority 0 is highest and priority n is lowest, any priority between 0 and n can be considered as normal priority] for transmitting a packet in a flow table of a switch [see Fig. 3, para. 10; for transmitting a packet in flow table 102 of network element 104 of a SDN system].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to the claimed invention to provide “a SDN controller sets a flow entry with a normal priority for transmitting a packet in a flow table of a switch”, as taught by ANAND, into the system Park so that it would analyze and improve performance of the SDN system [see ANAND, para. 12].

Regarding claim 4, Park discloses a software defined network (SDN) controller used in a network constructed by an SDN [see Fig. 1, 4, 9, 10, para. 29, 49, 81-93; a software-defined network (SDN)-based network system using SDN controller 10 and a switch 20], wherein: 
the SDN controller [see Fig. 1, 4; SDN controller 10] is configured to:
see Fig. 9 step S570, para. 86; switch SW1 transmits a packet-in message to SDN controller 10; also see Fig. 10 step S610, para. 89; controller 10 receives a packet-in message from switch 20] indicating that there is no flow entry, in a flow table, for a packet from a terminal connected to the switch [see Fig. 9 step S530, para. 86; indicating that no flow entry, in flow table 0, for a service request packet from UE 35 connected to the switch (see Fig. 4)]; and 
set a flow entry with a priority for discarding the packet in the flow table of the switch [see Fig. 10 step S625, para. 91; the controller transmits message-out (packet drop message) to the switch to drop the packet; also see Fig. 9 step S580, para. 86; the switch receives from the controller a packet-out message that carriers information used to send a packet; also see para. 41; a flow entry in the flow table includes actions and priority, wherein one of the actions is taken to drop the packet],
wherein the flow entry with the priority is set for discarding the packet when it is determined that the message received from the switch does not satisfy a predetermined condition [see Fig. 10 steps S620, S625, para. 91; when it is determined a service that corresponds to the vLAN of the received packet is not present in the service table 192, the controller transmits message-out to the switch to drop the packet; also see para. 86; the switch receives from the controller a packet-out message that carriers information used to send a packet]; and
the SDN controller sets the flow entry for transmitting the packet in the flow table of the switch [see Fig. 10 steps S660-S670, para. 92-93; the SDN controller 10 sends a flow modification message to send the flow entry to the switch on the corresponding path; also see para. 86; switch SW1 receives a flow modification message and registers a flow entry carried by the flow modification message in the flow table] when the controller determines that the predetermined message received from the switch satisfies a predetermined condition [see Fig. 10 steps S620, para. 92; when the controller determines a service that corresponds to the vLAN of the received packet is present in the service table 192]. 

Park does not explicitly disclose the controller sets a flow entry with a “low” priority.
However, ANAND teaches a SDN controller sets a flow entry with a low priority [see Fig. 2-3, para. 10, 46; network controller 150 sets a flow entry with a low priority. Note that priority 0 is highest and priority n is lowest] for discarding a packet in a flow table of a switch [see Fig. 3, para. 10, 63; for dropping a packet in flow table 102 of network element 104 of a SDN system].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to the claimed invention to provide “a SDN controller sets a flow entry with a low priority for discarding a packet in a flow table of a switch”, as taught by ANAND, into the system Park so that it would analyze and improve performance of the SDN system [see ANAND, para. 12].

Regarding claim 5, Park discloses a switch used in a network constructed by a software defined network (SDN) [see Fig. 1, 4, 9, 10, para. 29, 49, 81-93; a software-defined network (SDN)-based network system using a controller 10 and a switch 20], wherein 
the switch [see Fig. 1 switch 20, Fig. 4 SW1] is configured to:
transmit a predetermined message to all controllers to be connected [see Fig. 9 step S570, para. 86; switch SW1 transmits a packet-in message to controller 10; also see Fig. 10 step S610, para. 89; controller 10 receives a packet-in message from switch 20],
see Fig. 9 step S530, para. 86; when the switch determines that no flow entry, in flow table 0, for a service request packet from UE 35 (see Fig. 4)]; and 
receive, from at least one of the controllers, a flow entry entry with a priority for discarding the packet [see Fig. 10 step S625, para. 91; the controller transmits message-out (packet drop message) to the switch to drop the packet; also see Fig. 9 step S580, para. 86; the switch receives from the controller a packet-out message that carriers information used to send a packet; also see para. 41; a flow entry in the flow table includes actions and priority, wherein one of the actions is taken to drop the packet],
wherein the flow entry with the priority is received when the controller determines that the predetermined message does not satisfy a predetermined condition [see Fig. 10 steps S620, S625, para. 91; when it is determined a service that corresponds to the vLAN of the received packet is not present in the service table 192, the controller transmits message-out to the switch to drop the packet; also see para. 86; the switch receives from the controller a packet-out message that carriers information used to send a packet]; and
receive, from the controller, a flow entry for transmitting the packet [see Fig. 10 steps S660-S670, para. 92-93; the controller 10 sends a flow modification message to send the flow entry to the switch on the corresponding path; also see para. 86; switch SW1 receives a flow modification message]; and
set the received flow entry with the priority in the flow table [see para. 86; switch SW1 receives a flow modification message and registers a flow entry carried by the flow modification message in the flow table].

Park does not explicitly disclose the switch receives, from the controller, a flow entry with “low” priority.
However, ANAND teaches a SDN controller sets a flow entry with a low priority [see Fig. 2-3, para. 10, 46; network controller 150 sets a flow entry with a low priority. Note that priority 0 is highest and priority n is lowest] for discarding a packet in a flow table of a switch [see Fig. 3, para. 10, 63; for dropping a packet in flow table 102 of network element 104 of a SDN system].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to the claimed invention to provide “a SDN controller sets a flow entry with a low priority for discarding a packet in a flow table of a switch”, as taught by ANAND, into the system Park so that it would analyze and improve performance of the SDN system [see ANAND, para. 12].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ananthapadmanabha et al. (US 2013/0124707 A1) – see Fig. 1A-4A, para. 33, 41, 44, 57-62; a system for facilitating flow definition management in a switch.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469